IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                No. 77533-2-1
                    Respondent,
                                                DIVISION ONE
             V.
                                                UNPUBLISHED OPINION
ROBERT NEWKIRK ARIAGA,

                    Appellant.                  FILED:    JUL 1 6 Z018


      PER CURIAM — Robert Ariaga appeals from the sentence imposed following his

conviction for domestic violence felony violation of a court order. We accept the State's

concession that the trial court erred in specifying the term of community custody.

Accordingly, we remand for correction of the term of community custody to comply with

RCW 9.94A.701(9). See also State v. Bruch, 182 Wash. 2d 854, 346 P.3d 724(2015).

       Remanded for further proceedings.


                  FOR THE COURT:
                                            ete Qcc
                                                                                       1%3        Cl
                                                                                        _1=0   C-n0
                                                                                       Cc)     ••
                                                                                               —4C

                                                                                               rrl



                                                                                       cn      -z-ur
                                                                                      :•-••    cnrri
                                                                                               :r(—
                                                                                      tip      c"cn
                                                                                               c-_-)—
                                                                                      WS        ci.